Citation Nr: 0301159	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  00-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West Supp. 2002) for 
gastrointestinal bleeding based on VA treatment in 1991.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 until 
November 1968, and from October 1976 until March 1988.

This appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
November 1998 rating decision of the St. Petersburg, 
Florida RO which denied compensation for bleeding ulcers 
under 38 U.S.C.A. § 1151, but granted compensation for 
hepatitis C, and rated it as 10 percent disabling from 
January 15, 1998.  The Board remanded the issues in July 
2001 for further development, and the case was returned to 
the Board in November 2002.  

With respect to the claim for a higher rating, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that an appeal from an original 
rating does not raise the question of entitlement to an 
increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue 
as noted above.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed 
by this decision has been obtained by the RO.  

2.  The veteran's service-connected residuals of hepatitis 
C are currently manifested by subjective complaints of 
fatigue and some nausea, without objective clinical 
findings of weight loss or hepatomegaly requiring dietary 
restriction or continuous medication, or of incapacitating 
episodes having a total duration of two weeks but less 
than four weeks during the past 12-month period.  

3.  The veteran did not develop gastrointestinal bleeding 
as a result of VA treatment in 1991.  No additional 
disability involving gastrointestinal bleeding was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of the VA, or by an event not reasonably 
foreseeable, in connection with VA medical treatment 
provided in 1991.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of hepatitis C are not met.  38 U.S.C.A. 
§§ 1155, 5100, et. seq.  (West 1991 & Supp. 2002); 38 
C.F.R. § 3.102, 3.159, 3.326, 4.114, Diagnostic Code 7345 
(in effect prior to July 2, 2001); Diagnostic Codes 7345, 
7354 (in effect on and after July 2, 2001).  

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for gastrointestinal bleeding claimed to be due to VA 
medical treatment, are not met.  38 U.S.C.A. §§ 1151, 5100 
et. seq. (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 and 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  The Board has 
therefore reviewed this case with the provisions of those 
laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the 
claims has been met.  In this regard, the Board notes that 
the veteran has undergone VA examination and pertinent 
medical treatment records were requested.  

The veteran has been informed of the information and 
evidence necessary to substantiate his claim through 
rating decisions and statements of the case, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in correspondence dated in August 
2001.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, 
even without specific notice as to which party will get 
which evidence, the Board finds that the claims are ready 
to be reviewed on the merits.  See VCAA; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


I.  Factual Background

VA hospital records dated from October 1991 to November 
1991 essentially show that the veteran was admitted with 
symptomatic hypoglycemia, rule out insulinoma.  The 
veteran had a history of complaints of episodes of 
fatigue, weakness, lightheadedness, and muscle cramps with 
increasing frequency over the last eight years.  He was 
found on numerous occasions to have low glucose levels.  
He underwent an exploratory laparotomy, distal 
pancreatectomy, splenectomy, and pancreatic exploration.  
Intraoperative findings included a palpably thickened area 
of the pancreas, with no definite tumor identified as well 
as a black and necrotic spleen.  

The veteran was admitted to the VA hospital for 
observation in December 1991 with left-sided abdominal 
pain  following the removal of a Jackson Pratt drain.  It 
was noted that the veteran initially required large doses 
of Demerol until his pain subsided.  An abdominal 
ultrasound revealed no fluid collection or abscess in the 
veteran's abdomen.  

An April 1992 VA hospital report shows that the veteran 
was admitted for observation for recurrence of insulinoma.  
It was noted that he had complained of vague muscle and 
joint pain since 1983.  He stated that he had been on 
multiple medications without any help.  The veteran 
indicated that a doctor recommended Voltaren which was 
noted to have side effects including gastritis, 
gastrointestinal bleeding, and even death with renal 
failure.  The side effects were explained to the veteran 
who agreed to take all of the risks.  

A June 1993 VA hospital record shows that the veteran was 
admitted with complaints of multiple chronic symptoms.  
Diagnoses included chronic arthralgia and myalgia, 
etiology unknown; observed for liver disease and ascites, 
none found, and status post partial distal pancreatectomy 
and splenectomy.  Physical examination of the abdomen 
showed a well-healed, soft midline abdominal scar.  
Questionable ascites was noted with no hepatosplenomegaly.  
Laboratory studies showed that his hepatitis profile was 
nonreactive and liver enzymes were within the normal 
range.  

VA hospital records dated September 1994 show that the 
veteran was admitted with no acute symptoms.  Diagnoses 
included chronic fatigue syndrome, status post partial 
pancreatectomy, and positive hepatitis C antibody, by 
history.  

An August 1997 VA hospital record reflects a diagnosis of 
acute bleeding of a duodenal ulcer secondary to aspirin.  
The veteran reported passing bright red blood with clots 
since the morning of his admission.  He indicated that he 
took 10 to 20 aspirins per day for arthritis symptoms.  

A September 1997 VA hospital records shows that the 
veteran underwent an esophagogastroduodenoscopy for 
reported hematemesis, times two.  No signs of ulceration 
or gastritis were noted in the stomach area.  A moderate 
hiatal hernia was shown.  The esophagus showed no 
ulcerations, Barrett's esophagitis, varices or ulcers.  A 
September 1997 abdominal echogram noted a diagnostic 
impression of probable hepatocellular disease.   

VA hospital records dated in October 1997 notes that the 
veteran had a history of treatment for an acute episode of 
gastrointestinal bleeding secondary to duodenal ulcers, 
probably related to aspirin use.  Diagnostic impressions 
included rectal bleeding, probably secondary to 
hemorrhoidal flare, resolved.  The veteran underwent a 
colon barium enema in October 1997.  A history of rectal 
bleeding was reported.  The diagnostic impression was 
filling defect in sigmoid colon region consistent with 
polypoid lesion.  

A November 1997 VA colonoscopy report reflects that the 
only abnormalities appreciated were internal hemorrhoids. 

A February 1998 VA upper gastrointestinal study reflected 
a small hiatal hernia and inflammatory changes of the 
proximal duodenum, without evidence of an active ulcer.  A 
May 1998 upper gastrointestinal study revealed evidence of 
gastritis with mild proximal duodenitis and no definite 
ulcer identified.  Small bowel series revealed no 
significant abnormality.  

Abdominal echograms dated in November 1997 and April 1998 
diagnostic impressions including possible mild fatty 
infiltration and/or cirrhosis of the liver.  

On VA examination in May 1998, the veteran reported 
occasional nausea but no vomiting, hematemesis or melena.  
Occasional constipation alternating with episodes of loose 
bowel was noted.  Physical examination of the abdomen 
reflected some tenderness in the right upper quadrant and 
epigastrium.  Significant hepatomegaly was not shown.  The 
examiner noted the possibility of some fluids in the 
abdomen (ascites).  Diagnoses included small hiatal hernia 
with mild reflux, gastroesophageal reflux disease (GERD), 
gastritis and proximal duodenitis per upper 
gastrointestinal study on April 1998; possible mild fatty 
degeneration of the liver or cirrhosis, status post 
hepatitis C viral infection, likely secondary to blood 
transfusion during the pancreatectomy.  The examiner noted 
that there was a history of upper gastrointestinal 
bleeding per duodenal ulcers secondary to use of aspirin.  

On VA examination in February 1999, the veteran complained 
of persistent stomach pain, as well as gas.  He states 
that he had abdominal pain daily.  He said that he had a 
good appetite but fills up quickly after eating.  He 
reported mild nausea but without vomiting.  He noted 
occasional diarrhea without blood in the stool.  The 
veteran related that he took aspirin for his abdominal 
pain despite being warned against using such medication.  
He indicated that he used 12 to 15 aspirins per day, for 
abdominal and joint pain.  The veteran said that he became 
fatigued easily and took several naps per day.  On 
physical examination, his build and state of nutrition was 
normal.  Physical examination of his digestive system was 
normal.  The diagnoses included hepatitis C, chronic with 
normal liver function tests.  The examiner commented that 
fatigue was a subjective complaint which could not be 
quantified by the examiner without examining the veteran 
on a daily basis.  

VA medical records dated in June 1999 reflect that the 
veteran was seen for follow-up for hepatitis infection.  
His reported symptoms included fatigue and generalized 
pain.  Physical examination was unremarkable.  The 
diagnostic impression was hepatitis C infection, well 
compensated.  Results from a liver biopsy revealed chronic 
hepatitis with mild to moderate activity, consistent with 
type C hepatitis.  A June 1999 abdominal ultrasound study 
reflected mildly increased hepatic echogenicity which 
limited the evaluation of the deeper portions of the liver 
consistent with hepatocellular disease/fatty infiltration.  

A July 1999 VA gastroenterology record reflects that the 
veteran was seen for a follow-up visit for hepatitis C 
infection.  It was noted that the recent liver biopsy did 
not show any fibrosis, only mild to moderate activity.  
The plan was treatment with interferon, three times per 
week, initially for three months.  

Private medical records dated from November 1999 to August 
2001 show treatment for a variety of conditions, including 
chronic arthritis, low back pain, chronic obstructive 
pulmonary disease, and renal caliculi.  A December 2000 
record notes an upper gastrointestinal bleed secondary to 
non-steroidal anti-inflammatory drug use induced ulcer.  

On VA examination in July 2002, it was noted that the 
veteran was treated with interferon for diagnosed 
hepatitis C for 90 days, with no further therapy.  A 
history of upper gastrointestinal bleeding on numerous 
occasions was noted.  It was also noted that the veteran 
had a history of arthralgic difficulties which might have 
been associated with his hepatitis.  Treatment for his 
pain symptoms included large amounts of aspirin with 
development repeated bouts of upper gastrointestinal 
bleeding.  The examiner noted that his records did not 
establish a specific diagnosis of peptic ulcer disease; 
however, Helicobacter pylori was found.  The examiner 
indicated that fatigability and depression were present 
and certainly could be associated with hepatitis.  It was 
also noted that the veteran's arthralgic symptoms might be 
associated with hepatitis as well.  On physical 
examination of the abdomen, the liver was palpable about 
two centimeters below the right coastal margin on 
inspiration but was of normal consistency.  The diagnostic 
impression noted a history of repeated episodes of 
gastrointestinal hemorrhage and upper gastrointestinal 
polyposis, probably associated with Helicobacter pylori.  
The examiner felt that the veteran had hepatitis C and 
that there was probably some minimal liver damage based on 
elevated ALT lab test of 64.  Other liver function tests 
were within normal range.  No other conditions 
attributable to hepatitis C were found.  


II.  Analysis

A.  Higher Evaluation for Service Connected Hepatitis C

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations 
or illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2002).  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised. When a law or 
regulation changes while a case is pending, the version 
most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In 
so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior 
to the effective date of the change.  VAOPGCPREC 3-2000 
(2000).  

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised.  
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added. Prior to the July 2, 2001, regulatory 
change, Diagnostic Code 7345 (under which the veteran is 
currently rated), was the appropriate rating Code for 
infectious hepatitis.  Following the regulation change, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to 
specifically exclude hepatitis C.  Diagnostic Code 7354 
now contains criteria for evaluating hepatitis C.  

Under the former criteria, a 10 percent evaluation under 
code 7345 required that the disease be productive of 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent was warranted for minimal liver 
damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and 
frequency than required for a 60 percent evaluation, but 
necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation required moderate liver 
damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental 
depression.  Finally, a 100 percent rating under this code 
was warranted when the disease was productive of marked 
liver damage manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several 
weeks duration, aggregating three or more a year, and 
accompanied by disabling symptoms requiring rest therapy.  

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C 
(as well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a10 percent rating requires that the disease 
be productive of intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least one week but less than two weeks 
during the past twelve-month period.  Further, a 20 
percent rating is warranted if the hepatitis C is 
productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but 
less than four weeks, during the past twelve-month period.  
A 40 percent evaluation is in order in cases of daily 
fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least four weeks, but less 
than six weeks, during the past twelve-month period.  
Further, a 60 percent rating requires daily fatigue, 
malaise and anorexia with substantial weight loss (or 
other indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least 
six weeks, during the past twelve-month period, but not 
occurring constantly.  Finally, a 100 percent rating 
requires near constant debilitating symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain.  

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under 
diagnostic code 7354, an "incapacitating episode" means a 
period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician.  

The Board does not find that the symptoms of the veteran's 
service-connected residuals of hepatitis C are manifested 
by minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance and that such symptoms 
necessitate dietary restriction or other therapeutic 
measures, as required for a 30 percent evaluation under 
the regulations in effect prior to July 2, 2001.  Rather, 
the record shows that his recent liver function studies 
are normal with the exception of an elevated ALT test, 
suggesting some minimal liver damage; that his weight is 
appropriate to his height; and that he is variously 
described as well-developed and well nourished, militating 
against a conclusion that he experiences any significant 
gastrointestinal disturbance associated with service-
connected hepatitis C.  In this regard, it is noted that 
the veteran's gastrointestinal symptoms, including upper 
GI hemorrhage, have been associated with aspirin use and 
evidence of H. Pylori.  

In addition, the evidence of record does not show that the 
veteran's service-connected residuals of hepatitis C are 
productive of daily fatigue, malaise, or anorexia (without 
weight loss or hepatomegaly) requiring dietary restriction 
or continuous medication, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of two weeks but less than four 
weeks during the past 12-month period, as required for a 
20 percent evaluation under the newly revised criteria in 
effect on and after July 2, 2001.  To the contrary, the 
record shows that dietary restriction is not required; 
that the veteran denies the taking of any medications and 
that there is no history of incapacitating episodes of any 
duration.

Based upon the foregoing, the Board finds that the 
veteran's service-connected residuals of hepatitis C are 
not productive of impairment sufficient to warrant 
assignment of a rating in excess of the currently assigned 
10 percent evaluation.  For the reasons and bases stated, 
the appeal is denied as to that issue.  



B.  Claim for compensation under 38 U.S.C.A. § 1151

The veteran claims compensation under 38 U.S.C.A. § 1151 
gastrointestinal bleeding.  He asserts that treatment 
provided by the VA in 1991 led to this condition.  

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version and essentially 
requires that compensation under 38 U.S.C.A. § 1151 may be 
paid only if additional disability is the result of fault 
on the part of the VA in providing treatment or by an 
event which was not reasonably foreseeable.  This revised 
law is effective with respect to claims filed on or after 
October 1, 1997.  The veteran's claim for compensation 
under 38 U.S.C.A. § 1151 were filed after the recent 
version of the law on this benefit came into effect, and 
thus the claim is governed by the current version of the 
law.  VAOPGCPREC 40-97.  

More specifically, the current version of the law 
provides, in pertinent part, that compensation shall be 
awarded for a qualifying additional disability of a 
veteran in the same manner as if the additional disability 
were service connected.  A disability is considered a 
qualifying additional disability under the law if it is 
not the result of the veteran's own willful misconduct and 
the disability was caused by VA hospital care, medical or 
surgical treatment, or examination, and the proximate 
cause of the disability was: 1) carelessness, negligence, 
lack of proper skill, error in judgment, or similar 
instance of fault on the part of the VA in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West Supp. 2002).  

Medical evidence is required to establish a nexus between 
the claimed incident and the additional disability.  See 
Jones v. West, 12 Vet. App. 460 (1999).  The veteran, as a 
layman, is not competent to provide a medical opinion on 
this matter.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

None of the medical evidence included in the voluminous 
claims file suggests that any of his gastrointestinal 
difficulties stem from the November 1991 pancreatectomy 
performed at a VA hospital.  In this regard, the Board 
notes that symptoms of gastrointestinal hemorrhage are not 
shown for many years following the 1991 VA procedure.  
Moreover, several VA and private medical records 
specifically attribute his gastrointestinal bleeding to 
excessive aspirin use.  It is not shown that the veteran 
has additional disability involving his upper 
gastrointestinal system that was in any way caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
VA, or by an event not reasonably foreseeable, in 
connection with VA medical treatment provided in November 
1991.  Thus there can be no basis for compensation under 
38 U.S.C.A. § 1511 for the claimed condition.  

The weight of the credible evidence demonstrates that 
gastrointestinal bleeding was not caused by VA treatment, 
let alone by VA negligence or other fault or an event not 
reasonably foreseeable.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 10 percent for residuals of 
hepatitis C is denied.  

Compensation under 38 U.S.C.A. § 1151 for gastrointestinal 
bleeding as a result of VA treatment in 1991 is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

